
	

113 S1020 IS: All-Of-The-Above Federal Building Energy Conservation Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1020
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Hoeven (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To improve energy performance in Federal buildings, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the All-Of-The-Above Federal Building
			 Energy Conservation Act of 2013.
		2.Energy
			 performance requirement for Federal buildingsSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(a)) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)Energy
				performance requirement for Federal buildings
						(1)RequirementSubject
				to paragraph (2), each agency shall apply energy conservation measures to, and
				shall improve the design for the construction of, the Federal buildings of the
				agency (including each industrial or laboratory facility) so that the energy
				consumption per gross square foot of the Federal buildings of the agency in
				fiscal years 2006 through 2020 is reduced, as compared with the energy
				consumption per gross square foot of the Federal buildings of the agency in
				fiscal year 2003, by the percentage specified in the following table:
							
								
									
										Percentage
										
										Fiscal YearReduction
										
									
									
										20062
										
										20074
										
										20089
										
										200912
										
										201015
										
										201118
										
										201221
										
										201324
										
										201427
										
										201530
										
										201633
										
										201736
										
										201839
										
										201942
										
										202045.
										
									
								
							
						(2)Exclusion for
				buildings with energy intensive activities
							(A)In
				generalAn agency may exclude from the requirements of paragraph
				(1) any building (including the associated energy consumption and gross square
				footage) in which energy intensive activities are carried out.
							(B)ReportsEach
				agency shall identify and list in each report made under section 548(a) the
				buildings designated by the agency for exclusion under subparagraph (A).
							(3)ReviewNot
				later than December 31, 2016, the Secretary shall review the results of the
				implementation of the energy performance requirements established under
				paragraph (1).
						(4)Subsequent
				fiscal yearsThe Secretary may amend or set energy performance
				requirements for Federal buildings for each of fiscal years 2018 through 2025
				by a rule that—
							(A)includes
				cost-benefit analysis and an opportunity for public comment;
							(B)establishes
				levels that are technically feasible and economically justifiable; and
							(C)considers any
				energy- and water-saving measures identified in evaluations conducted under
				subsection (f)(3).
							;
				and
			(2)in subsection
			 (f)—
				(A)in paragraph
			 (1)—
					(i)by
			 redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and
			 (H), respectively; and
					(ii)by
			 inserting after subparagraph (D) the following:
						
							(E)Ongoing
				commissioningThe term ongoing commissioning means
				an ongoing process of commissioning using monitored data, the primary goal of
				which is to ensure continuous optimum performance of a facility, in accordance
				with design or operating needs, over the useful life of the facility, while
				meeting facility occupancy
				requirements.
							;
					(B)in paragraph (2),
			 by adding at the end the following:
					
						(C)Energy
				management systemAn energy manager designated under subparagraph
				(A) shall consider use of a system to manage energy use at the facility and
				certification of the facility in accordance with the International Organization
				for Standardization standard numbered 50001 and entitled Energy
				Management
				Systems.
						;
				(C)by striking
			 paragraphs (3) and (4) and inserting the following:
					
						(3)Energy and
				water evaluations and commissioning
							(A)EvaluationsExcept
				as provided in subparagraph (B), effective beginning on the date that is 180
				days after the date of enactment of the All-Of-The-Above Federal Building
				Energy Conservation Act of 2013, and annually thereafter, each energy manager
				shall complete, for each calendar year, a comprehensive energy and water
				evaluation and recommissioning or retrocommissioning for approximately 25
				percent of the facilities of each agency that meet the criteria under paragraph
				(2)(B) in a manner that ensures that an evaluation of each facility is
				completed at least once every 4 years.
							(B)ExceptionsAn
				evaluation and recommissioning shall not be required under subparagraph (A)
				with respect to a facility that—
								(i)has had a
				comprehensive energy and water evaluation during the 8-year period preceding
				the date of the evaluation;
								(ii)(I)has been commissioned,
				recommissioned, or retrocommissioned during the 10-year period preceding the
				date of the evaluation; or
									(II)is under ongoing commissioning;
									(iii)has not had a
				major change in function or use since the previous evaluation and
				commissioning;
								(iv)has been
				benchmarked with public disclosure under paragraph (8) within the year
				preceding the evaluation; and
								(v)(I)based on the
				benchmarking, has achieved at a facility level the most recent cumulative
				energy savings target under subsection (a) compared to the earlier of—
										(aa)the date of the most recent
				evaluation; or
										(bb)the date—
											(AA)of the most recent commissioning,
				recommissioning, or retrocommissioning; or
											(BB)on which ongoing commissioning began;
				or
											(II)has a long-term contract in place
				guaranteeing energy savings at least as great as the energy savings target
				under subclause (I).
									(4)Implementation
				of identified energy and water efficiency measures
							(A)In
				generalNot later than 2 years after the date of completion of
				each evaluation under paragraph (3), each energy manager may—
								(i)implement any
				energy- or water-saving measure that the Federal agency identified in the
				evaluation conducted under paragraph (3) that is life-cycle cost effective;
				and
								(ii)bundle
				individual measures of varying paybacks together into combined projects.
								(B)Measures not
				implementedThe energy manager shall, as part of the
				certification system under paragraph (7), explain the reasons why any
				life-cycle cost effective measures were not implemented under subparagraph (A)
				using guidelines developed by the
				Secretary.
							;
				and
				(D)in paragraph
			 (7)(C), by adding at the end the following:
					
						(iii)Summary
				reportThe Secretary shall make available a report that
				summarizes the information tracked under subparagraph (B)(i) by each agency
				and, as applicable, by each type of
				measure.
						.
				3.Federal building
			 energy efficiency performance standards; certification system and level for
			 green buildings
			(a)DefinitionsSection
			 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is
			 amended—
				(1)in paragraph (6),
			 by striking to be constructed and inserting constructed
			 or altered; and
				(2)by adding at the
			 end the following:
					
						(17)Major
				renovationThe term major renovation means a
				modification of building energy systems sufficiently extensive that the whole
				building can meet energy standards for new buildings, based on criteria to be
				established by the Secretary through notice and comment
				rulemaking.
						.
				(b)Federal
			 Building Efficiency StandardsSection 305 of the Energy
			 Conservation and Production Act (42 U.S.C. 6834) is amended—
				(1)in subsection
			 (a)(3)—
					(A)strike
			 (3)(A) Not later than and all that follows through subparagraph
			 (B):
						
							(3)Revised Federal
				building energy efficiency performance standards; certification for green
				buildings
								(A)Revised federal
				building energy efficiency performance standards
									(i)In
				generalNot later than 1 year after the date of enactment of the
				All-Of-The-Above Federal Building Energy Conservation Act of 2013 and after the
				date of approval of each subsequent revision of ASHRAE Standard 90.1 or the
				International Energy Conservation Code, as appropriate, the Secretary shall
				establish, by rule, revised Federal building energy efficiency performance
				standards that require that—
										(I)new Federal
				buildings and alterations and additions to existing Federal buildings—
											(aa)meet or exceed
				the most recent revision of the International Energy Conservation Code (in the
				case of residential buildings) or ASHRAE Standard 90.1 (in the case of
				commercial buildings) that the Secretary determines saves energy compared to
				previous versions of the Code or Standard; and
											(bb)meet or exceed
				the energy provisions of State and local building codes applicable to the
				building, if the codes are more stringent than the International Energy
				Conservation Code or ASHRAE Standard 90.1, as applicable;
											(II)unless
				demonstrated not to be life-cycle cost effective for new Federal buildings and
				Federal buildings with major renovations—
											(aa)the buildings be
				designed to achieve energy consumption levels that are at least 30 percent
				below the levels established in the version of the ASHRAE Standard or the
				International Energy Conservation Code, as appropriate, that is applied under
				clause (i); and
											(bb)sustainable
				design principles are applied to the siting, design, and construction of all
				new Federal buildings and replacement Federal buildings;
											(III)if water is
				used to achieve energy efficiency, water conservation technologies shall be
				applied to the extent that the technologies are life-cycle cost effective;
				and
										(IV)if life-cycle
				cost effective, as compared to other reasonably available technologies, not
				less than 30 percent of the hot water demand for each new Federal building or
				Federal building undergoing a major renovation be met through the installation
				and use of solar hot water heaters.
										(ii)LimitationClause
				(i)(I) shall not apply to unaltered portions of existing Federal buildings and
				systems that have been added to or
				altered.
									;
					(B)in subparagraph
			 (C), by striking (C) In the budget request and inserting the
			 following:
						
							(B)Budget
				requestIn the budget
				request
							;
				and
					(C)in subparagraph
			 (D)—
						(i)by
			 striking clause (D) Not later than and all that follows through
			 the first sentence of subclause (III) and insert the following:
							
								(C)Certification
				for green buildings
									(i)In
				general
									;
						(ii)by
			 striking clause (ii);
						(iii)in clause
			 (iii), by striking (iii) In identifying and insert the
			 following:
							
								(ii)ConsiderationsIn
				identifying
								;
						(iv)in
			 clause (iv)—
							(I)by striking
			 (iv) At least once and inserting the following:
								
									(iii)StudyAt
				least once
									;
				and
							(II)by striking
			 clause (iii) and inserting clause (ii);
							(v)in
			 clause (v)—
							(I)by striking
			 (v) The Secretary may and inserting the following:
								
									(iv)Internal
				certification processesThe Secretary
				may
									;
				and
							(II)by striking
			 clause (i)(III) each place it appears and inserting
			 clause (i) ;
							(vi)in
			 clause (vi)—
							(I)by striking
			 (vi) With respect and inserting the following:
								
									(v)Privatized
				military housingWith
				respect
									;
				and
							(II)by striking
			 develop alternative criteria to those established by subclauses (I) and
			 (III) of clause (i) that achieve an equivalent result in terms of energy
			 savings, sustainable design, and and inserting develop
			 alternative certification systems and levels than the systems and levels
			 identified under clause (i) that achieve an equivalent result in terms
			 of; and
							(vii)in clause
			 (vii), by striking (vii) In addition to and inserting the
			 following:
							
								(vi)Water
				conservation technologiesIn addition
				to
								; and
						(2)by striking
			 subsections (c) and (d).
				
